internal_revenue_service number release date index number ------------------- ---------------------------- ------------------------------------------ -------------- -------------------------------- in re ------------------------------------------ ------------------------------------------- ----------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b04 - plr-148434-04 date date ----- -------------------------- ------------------------------------------ ------------------------ taxpayer date y number x number a1------ number a2 ---- number a3 -- state b place c date d dear -------------- this is in reply to your letter dated date y in which you requested on behalf of taxpayer a waiver under sec_101 and sec_7702 of the internal_revenue_code for number x life_insurance contracts the contracts that inadvertently failed to meet the requirements of sec_101 or sec_7702 as applicable this letter ---------------------------------------------------- --------------------------- -------------------- the contracts that are the subject of the request are flexible premium life the death_benefits provided under the contracts may be either aoption or substitutes for and replaces a letter previously issued to taxpayer with case number plr-100280-03 previously released as plr published date the contracts are identified on exhibit a1 a2 and a3 attached to this letter taxpayer is a stock_life_insurance_company as defined in sec_816 and is subject_to taxation under part i of subchapter_l of the code taxpayer is organized and operated under the laws of state b and is licensed to engage in the insurance_business in place c although taxpayer is a wholly owned subsidiary taxpayer does not join in the filing of a consolidated_return description of contracts insurance contracts the contracts permit but do not require the payment of both scheduled planned and unscheduled premiums aoption if option is elected the death_benefit equals the greater of the face_amount specified in the contract or the amount required to satisfy the cash_value corridor requirements of sec_7702 and d an option contract provides a death_benefit equal to the greater of the face_amount of the contract plus its cash_value or the amount required by the cash_value corridor in addition subject_to certain restrictions the policyholder may make changes under the contracts that constitute adjustment events within the meaning of sec_101 and sec_7702 eg increases and decreases in the face_amount changes in death_benefit options and additions or deletions of certain qualified_additional_benefits within the meaning of sec_101 and sec_7702 qabs contracts is equal to the premiums_paid increased by interest credits and decreased by various contract charges and withdrawals the contracts also permit loans against their cash values additionally certain of the contracts permit policyholders to apply policy values as a net_single_premium to purchase paid-up whole_life_insurance and cash_value corridors of sec_101 or sec_7702 as applicable the contracts were intended to comply with the guideline_premium_limitation tests as is typical of universal_life_insurance policies the cash_value of each of the taxpayer was one of the first insurance_companies to develop a universal life however in number a1 instances clerical staff failed to make timely corrections compliance program and errors insurance_policy and has worked with a series of combinations or manual systems and computerized compliance programs those systems should have been sufficient if followed accurately to ensure compliance of the contracts with the applicable provisions of the code within the 60-day period described by sec_7702 as they were under the erroneous impression that refunds of excess premiums were not permitted if the funds were received as part of a tax-free_exchange under sec_1035 taxpayer’s compliance system expressly provided for excess premiums to be refunded within the 60-day period taxpayer’s procedures did not include any special rules that directed staff not to refund excess premiums with respect to sec_1035 exchanges excess premiums were received under sec_1035 exchanges when the initial calculation of the death_benefit to be applied under the new insurance_contract failed to take into account interest that would be applied to the old contract’s cash_value before the amounts were transferred to taxpayer from the previous issuer as noted when that occurred certain clerical staff were under the erroneous belief that they could neither increase the death_benefit nor refund the excess premiums received accordingly upon failure of the staff to undertake either of these corrections these contracts failed sec_101 or sec_7702 as applicable premiums during the 60-day period despite having received directions to do so incorrectly input in the process of manually transferring from one compliance system to another these errors were not discovered in time to correct subsequent overpayments of premiums timely cures and correction excess premiums with interest at a rate at least equal to the contract crediting rate further taxpayer has implemented a compliance system that requires far less clerical or manual input and represents that these errors should not recur contracts without regard to whether those amounts exceeded the then applicable as of date d taxpayer has corrected the failed number x contracts by refunding in an additional number a2 instances clerical staff simply failed to refund excess taxpayer’s past practice was to immediately apply all premiums received to the finally in number a3 cases data with respect to certain contracts was in general for flexible premium life_insurance contracts entered into before guideline_premium_limitation taxpayer then relied upon the 60-day rule as its primary method of avoiding retention of these excess premiums early application of premiums to taxpayer contracts should no longer occur under taxpayer’s principal administration system taxpayer has adjusted its procedures to address the issue of premature receipt of scheduled premiums that would exceed the contract’s guideline_premium_limitation if applied to the contract upon receipt to the extent permitted under sec rules where applicable_taxpayer under this system now either returns the excess premiums or holds it outside the policy at interest until the anniversary date for certain contracts taxpayer has adopted other procedures to timely remedy the error law analysis date sec_101 requires the contract to satisfy either of two tests in order for the death_benefit to be excludable as the proceeds of a life_insurance_contract under sec_101 a guideline_premium_limitation set forth in sec_101 or a cash_value test set forth in sec_101 these requirements differ slightly from those applicable to contracts issued after that date but not in a manner material to this letter in general for contracts issued after date sec_7702 provides a definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance or endowment_contract must be treated as such under the applicable law pursuant to sec_7702 contract must also either meet the cash_value_accumulation_test of sub sec_7702 or satisfy the guideline premiums requirements of sub sec_7702 and fall within the cash_value_corridor_test of sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract premiums received must be compared to the then applicable guideline premium limitation not the guideline_premium_limitation as of the upcoming policy anniversary even if the premium is received only a few days before that anniversary if the premiums are in excess of the guideline_premium_limitation when applied to the contract that excess is not voided simply through the passage of time and its concurrent increase in the guideline_premium_limitation if the error is not corrected through the return of excess premiums with interest within the 60-day period an error caused by a procedure that routinely applies premium when they exceed the guideline_premium_limitation is not waivable and can be cured only through execution of a closing_agreement with the service this error can be avoided through establishing a procedure of either refunding the excess premium or retaining the excess premium in a separate fund with interest outside of the insurance_policy until the guideline_premium_limitation increases sec_7702 provides that a contract meets the guideline premium the guideline_single_premium is the single premium at issue that is needed to sec_7702 provides that the term guideline_premium_limitation means requirements if the sum of the premiums_paid under such contract does not at any time exceed the guideline_premium_limitation as of such time as of any date the greater of a the guideline_single_premium or b the sum of the guideline level premiums to such date fund the future_benefits under the contract using the mortality and other charges specified in sec_7702 sec_7702 specifically provides the guideline_single_premium is based on i reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in the regulations do not exceed the mortality charges specified in the prevailing commissioners' standard tables as defined in sec_807 as of the time the contract is issued ii any reasonable charges other than mortality charges which on the basis of the company's experience if any with respect to similar contracts are reasonably expected to actually be paid and iii interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured's attained ages and with interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract sec_7702 the computational rules of sec_7702 and the definitions of sec_7702 apply for purposes of determining both the guideline single and guideline_level_premium if premiums_paid exceed the guideline_premium_limitation sec_101 and sec_7702 allows the issuer days after the end of the policy year in which to refund the excess premiums as may be necessary to cure a failure waive a failure to satisfy the requirements of sec_101 or sec_7702 as applicable these waivers are granted if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error failure of the contracts to satisfy the requirements of sec_101 or sec_7702 as applicable is due to reasonable error taxpayer s compliance system and procedures would if properly followed have prevented the errors described upon discovery of possible errors taxpayer timely reviewed its procedures discovered failures and requested a waiver of its errors further taxpayer has instituted additional methods by pursuant to sec_101 and sec_7702 the secretary of treasury may based on all of the facts law and arguments presented we conclude that the the rulings contained in this letter are based upon information and we express no opinion as to the tax treatment of the contracts under the this ruling is directed only to the taxpayer s requesting it sec_6110 of which to avoid future errors finally taxpayer s proposed method of correcting the errors is reasonable provisions of any other sections of the code and income_tax regulations that may also be applicable thereto representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2003_1 i r b however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances relevant letter is being sent to taxpayer temporary or final regulations pertaining to one or more of the issues addressed in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is sincerely s donald j drees jr acting branch chief branch office of associate chief_counsel financial institutions products --------------------------------------------------
